Bell, J.
The petition, in this case, does not seek to charge the estates of the minors. The petition would be insufficient, for that purpose, because it does not contain the necessary allegations, that the debts were reasonable and proper for the minors, through their guardian, to contract. The petition alleges that Peter D. Smith is indebted to the petitioner; that the petitioner furnished board, and certain goods, to the wards of P. D. Smith, at the special instance and request of said Smith; and that said Smith, guardian as aforesaid, thereby became indebted to petitioner, in the sum of one hundred and seventy y®^ dollars. The prayer of the petition is, for judgment against said Smith for the said sum, &c.
The petition does not pray for 'judgment against the estates of the minors, or for judgment against the guardian, to be paid out of the estates of the minors.
The guardian could, undoubtedly, make himself personally and individually responsible for the board of his wards, and for goods furnished to them; and this is precisely the case stated in the petition. It was no matter, therefore; that Smith was the guardian of two separate estates, and that his guardianship of the one estate, was distinct from his guardianship of the other. If the petition had sought to charge the estates of the minors, the plea in abatement would have presented a serious *348question for the consideration of this court. But the petition only sought to make Smith liable for board of the minors, and for goods furnished to them, at his special instance and request; and the plea in abatement, presented no proper question for the consideration of the court. The demurrer to the plea ought to have been sustained. The judgment of the court below is reversed, and the cause remanded.
Reversed and remanded.